151 So.2d 744 (1963)
John WILBANKS
v.
STATE.
5 Div. 767.
Supreme Court of Alabama.
April 4, 1963.
Richmond M. Flowers, Atty. Gen., and Geo. D. Mentz, Asst. Atty. Gen., for petitioner.
Goodwyn & Smith, Montgomery, Beddow, Embry & Beddow, Birmingham, and Howard & Dunn, Wetumpka, opposed.
LIVINGSTON, Chief Justice.
Petition of the State, by its Attorney General, for certiorari to the Court of Appeals to review and revise the judgment and decision in Wilbanks v. State, Ala.App., 151 So.2d 741.
Writ denied.
LAWSON, GOODWYN and COLEMAN, JJ., concur.